Citation Nr: 1140398	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  06-05 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for myositis ossificans, right humerus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The issue of entitlement to service connection for a right elbow disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran is right handed and he has more than 45 degrees of painless motion of his right arm from his side.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for myositis ossificans, right humerus, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 5201, 5202, 5203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In January 2004, prior to the rating decision currently on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his increased rating claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record reflects that the Veteran's service treatment records, private treatment records and VA medical records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran seeks a rating in excess of 20 percent for his service-connected right upper arm disability.  The service treatment records show that a calcific mass was surgically removed from the Veteran's right humerus.  A January 1971 rating decision granted service connection and a noncompensable rating for his right humerus disability.  The Veteran submitted his claim for an increased rating in October 2003.  The April 2004 rating decision on appeal granted the Veteran a 10 percent rating effective from October 2003.  A July 2004 rating decision granted the Veteran a 20 percent rating, also effective from October 2003.

The Veteran's right shoulder disability has been rated as 20 percent disabling under Diagnostic Code 5201.  Under Diagnostic Code 5201, an evaluation of 20 percent is warranted for limitation of motion of either extremity at shoulder level.  A 30 percent rating applies where the evidence shows limitation of motion of the major extremity to midway between side and shoulder level.  Finally, a 40 percent evaluation is for application where the major extremity is limited in motion to 25 degrees from the side.  38 C.F.R. § 4.71a.

On VA examination in March 2004 the Veteran reported that he had difficulty with pushing, pulling, and overhead reaching because of his right arm disability.  He said that he had not lost any time from work in the past year because of his right arm disability.  The Veteran was noted to be right hand dominant.  Examination revealed no evidence of joint damage, tendon damage, or muscle herniation.  There was no evidence of abnormal movement, instability or weakness of the right shoulder.  The Veteran had 150 degrees of right shoulder flexion, with pain limiting flexion at 150 degrees.  He had 140 degrees of active abduction, with pain limiting abduction to 140 degrees.  He had 90 degrees of external rotation and 80 degrees of internal rotation.  Range of motion was not limited by fatigue, weakness, lack of endurance or incoordination.

Private X-rays taken of the right shoulder and humerus in February 2004 revealed no significant abnormality of the right shoulder and humerus.  Private examination in May 2004 notes that X-rays showed thickening of the cortex at mid-humeral shaft.  The Veteran had right arm forward elevation of approximately 140 degrees and external rotation of 30 degrees bilaterally.  The examiner was unclear of the etiology of the Veteran's right arm pain.  Hand numbness was thought possibly due to cervical pathology.  

Private orthopedic examination in April 2005 revealed right shoulder forward extension to 150 degrees.  Private MRI in October 2005 revealed degenerative changes of the acromioclavicular joint.  

An October 2005 private examination report notes that the Veteran reported a work-related injury to the right shoulder and right elbow.  The Veteran had 165 degrees of abduction and 165 degrees of flexion of the right shoulder.  

On VA examination in January 2011 the Veteran reported pain, lack of endurance, and fatigue of the right arm.  He also reported weakness, stiffness, giving way, locking, and heat.  The Veteran was not receiving any treatment for his right arm.  Range of motion testing revealed 180 degrees of right arm flexion with pain beginning at 90 degrees.  The Veteran had 140 degrees of abduction with pain beginning at 90 degrees.  He had 90 degrees of external rotation and 90 degrees of internal rotation, each with pain beginning at 90 degrees.  The examiner noted that there was no additional limitation due to pain fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner noted that the effect of the Veteran's disability on his occupation is that he is not able to lift or carry heavy objects and that over the year he has had to rest his arm more frequently while at work.  She noted that the Veteran's daily activities are not affected by his disability.

In this case the Veteran has not met the criteria for a 30 percent rating, as his right shoulder range of motion is not limited to midway between side and shoulder level.  The Board has considered such factors as pain, weakness and incoordination with use; however, even with such considerations the medical evidence does not show that the Veteran's right shoulder motion is limited to midway between side and shoulder level.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that the VA examinations showed painless right arm motion to 90 degrees or more.  Consequently, he has not met the criteria for a higher rating under Diagnostic Code 5201.  

The Veteran has not been shown to have any ankylosis of scapulohumeral articulation or malunion of the humerus, clavicle or scapula.  Consequently the Veteran would not be entitled to a compensable rating under Diagnostic Codes 5200, 5202 or 5203 (2011).

The medical evidence of record shows that the Veteran has not met the criteria for a rating in excess of 20 percent for his right humerus disability at any time since submitting his claim for an increased rating in October 2003.  Accordingly, a staged rating in excess of 20 percent for myositis ossificans, right humerus is not for assignment.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board also finds that the Veteran is not entitled to a separate compensable rating for the scar residual of his right humerus surgery.  The January 2011 examination report noted that the entire scar measures 10 cm by 2 cm.  It is a superficial scar with no underlying tissue damage.  There was no skin breakdown, no inflammation, and no keloid formation.  The scar did not limit the claimant's motion and there was no limitation of function.  The Veteran's scar does not meet the criteria for a separate compensable rating under any of the rating criteria related to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2011).

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2011).  The record does not reflect that the Veteran has required any hospitalizations for his right humerus disability during the period of time on appeal.  In addition, the Veteran works full time and there is no indication in the record that his right humerus disability markedly interferes with his employment or daily activities, beyond what is contemplated in the rating schedule.  Here, the rating criteria reasonably describe the Veteran's symptoms and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


ORDER

A rating in excess of 20 percent for myositis ossificans, right humerus, is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


